Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 9, 2019,
by and among Corsair III Financial Services Capital Partners, L.P., a Delaware
limited partnership, and Corsair III Financial Services Offshore 892 Partners,
L.P., a Cayman exempted limited partnership (each, a “Seller” and, collectively,
the “Sellers”), CapStar Financial Holdings, Inc., a Tennessee corporation (the
“Company”), and those directors and officers of the Company identified on
Schedule I hereto (collectively, the “Company Insiders” and, together with the
Company, the “Purchasers”).

RECITALS

A. The Sellers are the owners of record of certain shares of Non-Voting Common
Stock and Common Stock in the respective amounts set forth on Schedule II
hereto.

B. Each of the Sellers wishes to sell to the Purchasers, and the Purchasers wish
to purchase from each of the Sellers, the Securities, in the respective amounts
set forth on Schedule I hereto and on the terms and subject to the conditions of
this Agreement.

AGREEMENT

In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

  Section 1.

Definitions. As used in this Agreement, the following terms have the meanings
stated:

“Closing” has the meaning set forth in Section 2(b) hereof.

“Closing Date” has the meaning set forth in Section 2(b) hereof.

“Common Stock” means the common stock, par value $1.00 per share, of the
Company.

“Company” means CapStar Financial Holdings, Inc., a Tennessee corporation.

“Company Insider” has the meaning set forth in the introductory paragraph
hereof.

“Delivery Instructions” means the instructions for the Securities Transfer and
the Securities Payment set forth on Schedule III hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Lien” means any lien, claim, security interest, encumbrance, transfer
restriction, option, charge, voting trust, voting agreement or other transfer
restrictions of any nature whatsoever, other than transfer restrictions that may
be imposed under applicable securities laws and the governing documents of the
Company.

“Non-Voting Common Stock” means the non-voting common stock, par value $1.00 per
share, of the Company.



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization, including,
without limitation, a governmental body.

“Purchase Price” means the amount set forth on Schedule III hereto.

“Purchasers” has the meaning set forth in the introductory paragraph hereof.

“SEC” means the United States Securities and Exchange Commission.

“Securities” means the shares of Non-Voting Common Stock or Common Stock, as
applicable, to be purchased by each of the Purchasers as set forth on Schedule I
hereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Payment” has the meaning set forth in Section 2(a)(ii) hereof.

“Securities Transfer” has the meaning set forth in Section 2(a)(i) hereof.

“Seller” and “Sellers” have the meanings set forth in the introductory paragraph
hereof.

 

  Section 2.

Purchase and Sale of the Securities.

(a) Purchase and Sale; Purchase Price. Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date:

(i) the Sellers shall sell, assign, convey and transfer to the Purchasers the
Securities as set forth on Schedule I hereto, free and clear of any Liens (the
“Securities Transfer”);

(ii) the Purchasers shall pay, or cause to be paid, to the Sellers, as payment
in full for the Securities, an aggregate amount in cash or other immediately
available funds equal to the Purchase Price (the “Securities Payment”);

(iii) the Company shall cause the Securities purchased by the Purchasers other
than the Company pursuant to the terms hereunder to bear a stop order or other
electronic restriction on transfer on the share register maintained by American
Stock Transer & Trust Company, LLC (“AST”), as the Company’s transfer agent,
substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

- 2 -



--------------------------------------------------------------------------------

(b) Transfer Procedures and Closing. Promptly and simultaneously upon the
execution and delivery of this Agreement by the Sellers and the Purchasers, the
Sellers shall effect the Securities Transfer and the Purchasers shall effect the
Securities Payment, in each case in accordance with the Delivery Instructions.
The date upon which the Sellers receive the Securities Payment is referred to
hereinafter as the “Closing Date” and the consummation of the Securities
Transfer and the Securities Payment on the Closing Date is referred to
hereinafter as the “Closing.” Unless the applicable parties agree otherwise, the
Closing shall not occur more than seven (7) business days following the date of
this Agreement.

 

  Section 3.

Conditions to Closing.

(a) Conditions Precedent to the Obligations of the Sellers. The obligations of
each Seller under this Agreement are expressly subject to the fulfillment of
each of the following conditions at or prior to the Closing, unless waived by
such Seller in writing:

(i) Representations and Warranties; Covenants. The representations and
warranties of each of the Purchasers set forth in this Agreement shall be true
and correct in all material respects on and as of the Closing Date, with the
same force and effect as though made on and as of such date. Each of the
Purchasers shall have performed and complied in all material respects with all
covenants and other obligations contained in this Agreement required to be
performed or complied with by such Purchaser at or prior to the Closing.

(ii) Purchase Price. The Purchasers shall have effected the Securities Payment
in accordance with the Delivery Instructions.

(b) Conditions Precedent to the Obligations of the Purchaser. The obligations of
the Purchasers under this Agreement are expressly subject to the fulfillment of
each of the following conditions at or prior to the Closing, unless waived by
the Purchasers in writing:

(i) Representations and Warranties; Covenants. The representations and
warranties of each of the Sellers set forth in this Agreement shall be true and
correct in all material respects on and as of the Closing Date, with the same
force and effect as though made on and as of such date. Each of the Sellers
shall have performed and complied in all material respects with all of its
covenants and other obligations contained in this Agreement required to be
performed or complied with by such Seller at or prior to the Closing.

(ii) Deliveries. Each of the Sellers shall have effected its Securities Transfer
in accordance with the Delivery Instructions.

 

- 3 -



--------------------------------------------------------------------------------

  Section 4.

Representations and Warranties of the Sellers. Each Seller hereby represents and
warrants, as to itself only, severally and not jointly, to the Purchasers, as of
the date of this Agreement and as of the Closing Date, as follows:

(a) Existence and Power. Such Seller (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and
(ii) has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions described herein.

(b) Authorization; Binding Effect. The execution and delivery by such Seller of
this Agreement and the performance by such Seller of its obligations hereunder
have been duly authorized by all requisite action on the part of such Seller.
This Agreement is the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except that such
enforcement (i) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (ii) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.

(c) Non-contravention. The execution and delivery of this Agreement by such
Seller and the performance by such Seller of its obligations hereunder will not
(i) violate or breach any provision of such Seller’s organizational or governing
documents, (ii) violate or breach any statute, law, rule, regulation or order by
which such Seller or any of its properties may be bound or (iii) breach, or
result in a default under, any material contract or material agreement to which
such Seller is a party or by which such Seller or any of its properties may be
bound.

(d) Consents. No approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any governmental authority
or any other Person is required in connection with the due execution and
delivery by such Seller of this Agreement and the performance of such Seller’s
obligations hereunder, except for such filings with the SEC and notifications to
the Nasdaq Global Select Market (the “Nasdaq”) as the Purchasers may be required
to make under the Exchange Act or the Listing Requirements of the Nasdaq.

(e) Title to Securities. Such Seller is the sole legal and record or beneficial
owner of the Securities held by it and has good and marketable title to such
Securities free and clear of any Liens.

(f) Securities Laws. Such Seller has not offered to sell any portion of the
Securities or any interest therein in a manner which would require the sale of
Securities to the Purchasers hereunder to be registered under the Securities Act
or any other applicable securities laws. Such Seller has not offered to sell the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.

(g) No Brokers. Such Seller has not engaged or employed any finder, broker,
agent or other intermediary in connection with the transactions described
herein. There are no fees, commissions or compensation payable by the Purchaser
to any Person engaged or retained by, through or on behalf of such Seller in
connection with the consummation of the transactions described herein.

 

- 4 -



--------------------------------------------------------------------------------

(h) Other Rights in Respect of Securities. Other than this Agreement, such
Seller has not granted, created or entered into any currently existing option,
purchase agreement, redemption agreement, call or right to subscribe of any
character relating to (i) the Securities or (ii) any securities exercisable for
or convertible into the Securities (other than as may exist pursuant to the
organizational or governing documents of the Company).

(i) Non-public Information. The Purchasers have advised the Sellers that such
Purchasers may be in possession of material non-public information regarding the
Company that might be material to a party proposing a sale of securities such as
the Securities. Such Seller has determined that it does not wish to execute a
confidentiality agreement with the Purchasers in order to receive disclosure
from the Purchasers of any such material non-public information. Such Seller,
instead, has determined that it possesses sufficient knowledge and experience in
business and financial matters to evaluate the transactions contemplated hereby,
including, without limitation, the Securities Transfer, the Securities Payment
and the Purchase Price, without receiving any non-public information from the
Purchasers and without relying on any information, representation or warranty
from any such Purchaser other than as expressly set forth in Section 5 hereof.

(j) Evaluation of Proposed Transaction. Such Seller, together with the other
Sellers, determined the Purchase Price without relying on any information,
representation or warranty from the Purchasers, other than as expressly set
forth in Section 5 hereof. Such Seller has assured the Purchasers that such
Seller could independently evaluate the transactions contemplated hereby,
including, without limitation, the Securities Transfer, the Securities Payment,
and the Purchase Price, without reference to or reliance on any non-public
informational possessed by the Purchasers. Neither the Purchasers nor the
Company has made any representation or warranty to such Seller regarding the
sufficiency of the Purchase Price, and such Seller is not relying on any
representation or warranty from the Purchasers or the Company as to the Purchase
Price.

(k) Litigation. There is no action, lawsuit, arbitration, claim or proceeding
pending or, to the knowledge of such Seller, threatened, against such Seller
that involves any of the transactions described in this Agreement or could
reasonably be expected to impede the consummation of such transactions.

 

  Section 5.

Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants, as to itself only, severally and not jointly, to the
Sellers, as of the date of this Agreement and as of the Closing Date, as
follows:

(a) Existence and Power. If applicable, such Purchaser (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite right, power, authority and, as
applicable, capacity to execute and deliver this Agreement and to consummate the
transactions described herein.

 

- 5 -



--------------------------------------------------------------------------------

(b) Authorization; Binding Effect. If applicable, the execution and delivery by
such Purchaser of this Agreement and the performance by such Purchaser of each
of its obligations hereunder have been duly authorized by all requisite action
on the part of such Purchaser (including, without limitation, obtaining any
approval(s) by the Board of Directors of the Company required in connection with
the transactions described herein). This Agreement is the legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except that such enforcement (i) may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and (ii) is subject to the availability of equitable remedies, as
determined in the discretion of the court before which such a proceeding may be
brought.

(c) Non-contravention. The execution and delivery of this Agreement by such
Purchaser and the performance by such Purchaser of its obligations hereunder
will not, as applicable, (i) violate or breach any provision of such Purchaser’s
organizational or governing documents, (ii) violate or breach any statute, law,
rule, regulation or order by which such Purchaser or any asset or property of
such Purchaser may be bound or (iii) breach, or result in a default under, any
material contract or material agreement to which such Purchaser is a party or by
which such Purchaser or any asset or property of such Purchaser may be bound.

(d) Consents. Other than any approval(s) by the Board of Directors of the
Company or any committees thereof, which have been obtained as of the date of
this Agreement, no approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any governmental authority
or any other Person is required in connection with the due execution and
delivery by such Purchaser of this Agreement and the performance of the
Purchasers’ obligations hereunder, except for such filings with the SEC and
notifications to the Nasdaq as the Purchasers may be required to make under the
Exchange Act or the Listing Requirements of the Nasdaq.

(e) Litigation. There is no action, lawsuit, arbitration, claim or proceeding
pending or, to the knowledge of the Purchasers, threatened, against such
Purchaser that involves any of the transactions described in this Agreement or
would reasonably be expected to impede the consummation of such transactions.

(f) No Brokers. The Purchasers have not engaged or employed any finder, broker,
agent or other intermediary in connection with the transactions described
herein. There are no fees, commissions or compensation payable by any of the
Sellers to any Person engaged or retained by, through or on behalf of the
Purchasers in connection with the consummation of the transactions described
herein.

(g) Information. The Purchasers acknowledge that (i) such Purchaser has
sufficient knowledge and experience in finance and business that it is capable
of evaluating the risks and merits of its investment in the Securities and such
Purchaser is able financially to bear the risks thereof; (ii) such Purchaser and
its directors, officers, employees, as applicable, and attorneys, accountants
and advisors have been given the opportunity to examine to the full extent
currently deemed necessary and desirable by such Purchaser all books, records
and other information with respect to the Company; (iii) the Company and

 

- 6 -



--------------------------------------------------------------------------------

Sellers have made available to such Purchaser and its representatives and agents
to the full extent currently deemed necessary and desirable by such Purchaser
through the date hereof the opportunity to ask questions of the officers and
management employees of the Company and Sellers concerning the terms and
conditions of this Agreement and the transactions contemplated herein, the
purchase of the Securities, the business, the operations, market potential,
capitalization, financial condition, assets, properties and prospects of the
Company, and all other matters deemed relevant by such Purchaser; and (iv) such
Purchaser has taken full responsibility for determining the scope of its
investigations of the Company and for the manner in which such investigations
have been conducted, and has, as of the date hereof, examined the Company to
such Purchaser’s full satisfaction.

(h) No Liability. The Purchasers acknowledge and agree that, except for delivery
of the Securities and the representations, warranties and covenants expressly
set forth in this Agreement (subject to the terms and conditions hereof), the
Sellers will not have any liability arising from the transactions contemplated
by this Agreement, including any liability under the securities or other laws,
rules and regulations.

(i) Reliance on Exemptions. The Purchasers understand that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that Sellers are relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(j) Purchase for Investment. Each Purchaser is purchasing the Securities for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Such Purchaser (either alone or together with
its advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Securities and is capable of bearing the economic risks of such
investment.

(k) No Other Representations. The Purchasers are not relying (and such
Purchasers have not relied) on any express or implied representations or
warranties of any nature (including as to the accuracy or completeness of any
information provided to such Purchasers) made by or on behalf of, or imputed to
the Sellers or any other Person, except as expressly set forth in Section 4.
Without limiting the generality of the foregoing, the Purchasers acknowledge
that the Sellers make no representation or warranty with respect to (i) any
projections, estimates or budgets delivered to or made available to the
Purchasers of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) of the Company or the future business and operations of the Company or
(ii) any other information or documents made available to such Purchaser or its
counsel, accountants or advisors with respect to the Company or its respective
businesses or operations (including as to the accuracy and completeness of any
such information), except as expressly set forth in Section 4.

 

- 7 -



--------------------------------------------------------------------------------

  Section 6.

Miscellaneous.

(a) Confidentiality. Each of the Purchasers and the Sellers agrees to keep all
information regarding the Securities Transfer, the Securities Payment, the
Purchase Price and any other provision under this Agreement strictly
confidential except (a) information which is otherwise publicly available, or
previously known to, or obtained by either party independently of the other
party without breach of this Agreement, (b) each party may disclose such
information to its attorneys and to its other advisors and financial sources on
a need to know basis only and shall use commercially reasonable efforts to
ensure that all such persons keep such information strictly confidential,
(c) pursuant to any order of a court of competent jurisdiction or other
governmental body (including any subpoena), (d) as required by applicable law,
including the Exchange Act or stock exchange requirements (including any
required press releases), provided that to the extent the Company intends to
make any such disclosure, it shall use its commercially reasonable efforts
consistent with applicable law to consult with the parties hereunder with
respect to the text thereof, and (e) the Sellers or the Purchasers may disclose
the terms of the purchase and sale of the Securities to the board of directors
of the Company, to employees of the Company and to AST in connection with the
Sellers receiving approval for the purchase and sale of the Securities under the
Company’s insider trading policy and for purposes of effecting the Closing. The
parties hereto agree that the press releases and filings on Form 8-K, if any, to
be issued by the Company in connection with this Agreement and the Closing of
the transactions contemplated hereby shall be in forms mutually agreed by the
parties to this Agreement, which is not to be unreasonably withheld, conditioned
or delayed.

(b) Notices. All notices, requests, demands and other communications to any
party or given under this Agreement will be in writing and delivered personally,
by overnight delivery or courier, by registered mail or by telecopier (with
confirmation received) to the parties at the address or telecopy number
specified for such parties on Schedule IV hereto (or at such other address or
telecopy number as may be specified by a party in writing given at least five
business days prior thereto). All notices, requests, demands and other
communications will be deemed delivered when actually received.

(c) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed will be deemed an original, but all of which taken together
will constitute one and the same instrument. The transmission of copies and
signature pages of, and signatures to, this Agreement by Electronic Transmission
(defined below) shall constitute effective execution and delivery of this
Agreement and may be used in lieu of the original Agreement for all intents and
purposes. For purposes of this Notice, the term “Electronic Transmission” means
and refers to any form of communication not directly involving the physical
transmission of paper that creates a record that may be retained, retrieved and
reviewed by a recipient of the communication and that may be directly reproduced
in paper form by such a recipient through an automated process.

(d) Amendment of Agreement. This Agreement may not be amended, modified or
waived except by an instrument in writing signed on behalf of each of the
parties hereto.

 

- 8 -



--------------------------------------------------------------------------------

(e) Successors and Assigns; Assignability. This Agreement will be binding upon
and inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto. This Agreement may not be assigned by
any party hereto without the prior written consent of all other parties hereto.
Any assignment or attempted assignment in contravention of this Section will be
void ab initio and will not relieve the assigning party of any obligation
hereunder.

(f) Integration. This Agreement contains and constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
negotiations, agreements and understandings, whether written or oral, of the
parties hereto.

(g) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

(h) No Waiver; Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of the
right, power or privilege. A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies provided in this Agreement will be cumulative and not exclusive of any
rights or remedies provided by law.

(i) No Third-Party Rights. This Agreement is not intended, and will not be
construed, to create any rights in any parties other than each of the Sellers
and the Purchaser and no Person may assert any rights as third-party beneficiary
hereunder.

(j) Waiver of Jury Trial. EACH OF THE SELLERS AND EACH OF THE PURCHASERS HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO
ENFORCE OR DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

(k) Governing Law; Choice of Forum. This Agreement will be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within that state, without
reference to conflicts of laws provisions. Each of the Sellers and the Purchaser
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or any New York State court sitting in the Borough of Manhattan in New
York City for any action, suit, or proceeding arising out of or based upon this
Agreement or any matter relating to this Agreement, and waives any objection
that it may have to the laying of venue in any such court or that such court is
an inconvenient forum or does not have personal jurisdiction over it.

 

- 9 -



--------------------------------------------------------------------------------

(l) Survival. All of the representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing.

(m) Further Assurances. Promptly upon reasonable request by any party hereto,
the other parties shall execute, acknowledge, deliver, register and re-register
any and all such further conveyances, agreements, assignments, notices of
assignment, transfers, certificates, assurances and other instruments as such
requesting party may reasonably seek from time to time in order to carry out the
purposes of this Agreement.

(n) Counsel. Each party hereto acknowledges that it has had an opportunity to
consult with and, if so desired, has consulted with, legal counsel of its
choosing with respect to this Agreement and the transactions contemplated
hereby.

[Signature Page Follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered, or have caused
their duly authorized representative to execute and deliver, this Agreement as
of the date first stated above.

 

SELLERS:

CORSAIR III FINANCIAL SERVICES

CAPITAL PARTNERS, L.P.

By:   /s/ D.T. Ignacio Jayanti Name:   D.T. Ignacio Jayanti Title:   Managing
Partner

CORSAIR III FINANCIAL SERVICES

OFFSHORE 892 PARTNERS, L.P.

By:   /s/ D.T. Ignacio Jayanti Name:   D.T. Ignacio Jayanti Title:   Managing
Partner

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: CAPSTAR FINANCIAL HOLDINGS, INC. By:   /s/ Robert B. Anderson Name:
  Robert B. Anderson Title:   Chief Financial Officer /s/ L. Earl Bentz L. Earl
Bentz   /s/ Dennis C. Bottorff Dennis C. Bottorff   /s/ Jeffrey L. Cunningham
Jeffrey L. Cunningham   /s/ Thomas R. Flynn Thomas R. Flynn   /s/ Myra NanDora
Jenne Myra NanDora Jenne   /s/ Dale W. Polley Dale W. Polley   /s/ Timothy K.
Schools Timothy K. Schools   /s/ Stephen B. Smith Stephen B. Smith   /s/ Kenneth
Webb Kenneth Webb   /s/ Toby S. Wilt Toby S. Wilt

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

Purchasers

Non-Voting Common Stock

 

Name

   Number of Non-Voting
Common Stock to
be Purchased from
Corsair III Financial
Services Capital Partners, L.P.    Number of Non-Voting
Common Stock to
be Purchased from
Corsair III Financial
Services Offshore 892
Partners, L.P.    Total

CapStar Financial Holdings, Inc.

   123,695    6,091    129,786

Conversion from Non-Voting Common Stock to Common Stock. The Sellers and the
Company acknowledge that, pursuant to Article 2(d)(1)(A) of the Charter, such
Non-Voting Common Stock is automatically converted into Common Stock upon the
sale or transfer of such Non-Voting Common Stock to the Company.

 

Common Stock

 

Name

   Number of Common
Stock to be Purchased
from Corsair III
Financial Services
Capital Partners, L.P.    Number of Common
Stock to be Purchased
from Corsair III
Financial Services
Offshore 892
Partners, L.P.    Total

L. Earl Bentz

       6,184        305        6,489

Dennis C. Bottorff

       30,923        1,523        32,446

Jeffrey L. Cunningham

       6,184        305        6,489

Thomas R. Flynn

       92,772        4,568        97,340

Myra NanDora Jenn

       3,093        152        3,245

Dale W. Polley

       6,184        305        6,489

Timothy K. Schools

       30,923        1,523        32,446

Stephen B. Smith

       3,093        152        3,245

Kenneth Webb

       6,184        305        6,489

Toby S. Wilt

       30,923        1,523        32,446



--------------------------------------------------------------------------------

Schedule II

Sellers

 

Name    Ownership Corsair III Financial Services Capital Partners, L.P.   

•   126,340 shares of Non-Voting Common Stock

    

•   507,748 shares of Common Stock

Corsair III Financial Services Offshore 892 Partners, L.P.   

•   6,221 shares of Non-Voting Common Stock

    

•   25,004 shares of Common Stock



--------------------------------------------------------------------------------

Schedule III

Purchase Price

$5,499,983.10, which represents $15.41 per share of Non-Voting Common Stock or
Common Stock, as applicable.

Delivery Instructions

For Delivery of Securities to Purchasers:

 

Name

  

Delivery Method

CapStar Financial Holdings, Inc.    Electronic delivery to Purchaser’s account
in accordance with instructions previously delivered by Purchaser to Sellers. L.
Earl Bentz    Electronic delivery to Purchaser’s account in accordance with
instructions previously delivered by Purchaser to Sellers. Dennis C. Bottorff   
Electronic delivery to Purchaser’s account in accordance with instructions
previously delivered by Purchaser to Sellers. Jeffrey L. Cunningham   
Electronic delivery to Purchaser’s account in accordance with instructions
previously delivered by Purchaser to Sellers. Thomas R. Flynn    Electronic
delivery to Purchaser’s account in accordance with instructions previously
delivered by Purchaser to Sellers. Myra NanDora Jenne    Electronic delivery to
Purchaser’s account in accordance with instructions previously delivered by
Purchaser to Sellers. Dale W. Polley    Electronic delivery to Purchaser’s
account in accordance with instructions previously delivered by Purchaser to
Sellers. Timothy K. Schools    Electronic delivery to Purchaser’s account in
accordance with instructions previously delivered by Purchaser to Sellers.
Stephen B. Smith    Electronic delivery to Purchaser’s account in accordance
with instructions previously delivered by Purchaser to Sellers. Kenneth Webb   
Electronic delivery to Purchaser’s account in accordance with instructions
previously delivered by Purchaser to Sellers. Toby S. Wilt    Electronic
delivery to Purchaser’s account in accordance with instructions previously
delivered by Purchaser to Sellers.

For Delivery of Purchase Price to Sellers:

Per wire instructions previously delivered by Sellers to Purchasers.



--------------------------------------------------------------------------------

Schedule IV

Notices

 

If to Sellers:    c/o Jimmy Wang    General Counsel and Chief Compliance Officer
   717 Fifth Avenue, 24th floor    New York, New York 10022 If to Purchasers:   
c/o Robert B. Anderson    Chief Financial Officer    1201 Demonbruen Street   
Suite 700    Nashville, Tennessee 37203